Cooley, J.
The defendant in error brought suit in the court below to recover a loss by fire which was insured against by the the plaintiff in error. The policy covered household furniture, beds, bedding, wearing apparel, and family stores in a dwelling bouse at Bay City. One clause in the policy declared that the company was not to be liable for tbe loss-of “money, bullion, jewels, plate and watches, unless particularly specified in the policy,” and another that “all fraud or attempt at fraud or false swearing on the part of the assured” should cause a forfeiture of all claim under the policy. Among the articles alleged to have been destroyed were certain silver forks and tea and'table spoons,, which were not particularly specified in the policy, and which the insurance company claimed were excluded therefrom in the exclusion of plate. This claim we think not well founded. The term plate is not commonly understood to embrace articles of ordinary use, whatever may be the *318material, but only tbe more pretentious articles which are displayed on the tables of the wealthy or ostentatious,- and •Which are to be cdn'sideréd rather as articles of'luxury than as household furniture.
The ni'ost important question in the case arises' under the cluase regarding fraud and false swearing. The policy bóré'date" January 2, 1868, and wits' obtained for'the plaintiff-by. Bichard Mannasson, her husband. Two days after-wards he' took from the house twenty-six pillows and twenty-six pillow" slips, which- constituted a part of the própérty' insured, boxéd them up; and' sent' them to Huron Station in Wayne’ county, directed to one Baumeister, and they were forwarded as directed and received by the plaintiff, who had them in her possession when the fire took place. This event occurred on the 20th of the same month. Bichard Mannasson thereupon made on his own oath the preliminary proofs of the loss, in which claim was made for compensation for the very pillows and pillow slips which he had thus sixteen days before boxed up and sent off.
For the purpose of basing upon it an argument to the Jury that this false swearing of Bichard Mannasson was not done with intent to defraud, the plaintiff put him upon the stand, and he testified that the proof of loss was made out by the agent of the company at Bay City, who' told him to “put into said proof of losS'all the plaintiff' had; that there was a deduction to be made by the company anyway’; and I told him that I wanted to correct the same (aftér he had told me to put in all vye had); I-had articles' that wel-'e not' mentioned in the proof of loss that I wished to mention something about; he said it will be time -when you make the deduction to fix that all right then; and instead of doing so he took me to the office where T was sworn.”
The evident design of this evidence was tó lead- the jury to infer that this false claim against the insurance compafiy was made out and a false oath taken to ‘it under the direction of the agent. And the judge would then be asked *319to charge the jury, as he did in fact, that if the agent told Mannasson to put the articles thus sent off into the proofs of loss, then the plaintiff would not be debarred from a recovery.
We think this evidence was erroneously received. It did not tend to prove that the agent gave any such direction. Mannasson did not assume to testify that the agent was aware that any of the property had been sent away, and the words put into his mouth are perfectly consistent with his entire ignorance of that fact. And if he was: ignorant of it, his remark had no relevancy to this controversy. Every reason of fairness requires us to put an honest construction upon the agent’s words if they are reasonably susceptible of it; and we think they not only are so in this instance, but that they most naturally bear the construction that the articles he advised Mannasson to put in the proofs of loss were not all the articles the plaintiff had any where, and every where, whether insured or not, or lost or not, but only such as were embraced by the policy and included in the loss. It was the loss under the policy, the parties were talking about. And though Mannasson would have us infer he had signified to the agent a purpose to make corrections, his language rather applies to those articles not mentioned than to any wrongfully included, and has no tendency to excuse what prima facie was a fraudulent act on his part.
When a person with full knowledge has made claim for a loss which has not been sustained, and then made oath to it, and presented it for payment, if he proposes to show' that all this was done without any intent to defraud the party from whom payment was sought, the evidence offered for the purpose ought to have some manifest tendency to show good faith. This evidence had no such tendency whatever. It was at least as consistent with the perjury and fraud which were charged upon Mannasson, as it was with good faith, and indeed more so, for it admittéd- the false claim and false oath, and failed to show the agent’s *320knowledge of tbe falsehood. The judgment should therefore be reversed and a new trial ordered.
Whether the fact that the agent directed articles to be embraced in the proofs which were not destroyed would have excused the plaintiff, would perhaps depend upon other facts not disclosed by this record. It is possible that there may be cases in which an insured party would follow such advice innocently, but it is difficult to conceive that a person in his right mind could make such a claim and take such an oath in good faith; and if he did it in bad faith, the agent’s advice or connivance would constitute no excuse whatsoever. It would only prove that there were two persons engaged in the fraud instead of one.
The other Justices concurred.